At the outset,
allow me, on behalf of the Government and people of
Solomon Islands, to convey to you our warm and
sincere congratulations on your election as President of
this session of the United Nations General Assembly.
May I also take this opportunity to pay tribute to your
predecessor, our colleague, the Honourable Julian
Hunte, Foreign Minister of Saint Lucia, for his able
and sterling stewardship in making the Assembly’s
fifty-eighth session proactive and responsive to the
challenges it has faced over the last 12 months.
I also wish to express our deep appreciation to
the United Nations Secretary-General, His Excellency
Mr. Kofi Annan, for his focused leadership in steering
the work of the Secretariat through difficult and
sometimes uncharted waters over the past year.
Only four years into the new millennium, the
complexity of ongoing and new challenges has
redefined the international system, resulting in
uncertainty and imbalances in certain parts of the
globe. Ensuing debates over multilateralism versus
unilateralism in the resolution of crisis situations have
epitomized the complex nature of events during the
past year. This makes the call two years ago by our
Secretary-General for institutional reforms more urgent
now than ever before.
Solomon Islands looks forward to the
recommendations of the High-level Panel of Eminent
Persons, in particular, to proposals that will revitalize
and give new momentum to the United Nations. These
reforms must ensure that the United Nations is flexible
and responsive to the needs of our time. To this end,
Solomon Islands fully supports the proposed
enlargement of the Council and reaffirms its call for
Japan and Germany to become permanent members of
the Council. We believe that the enlargement should
affect both the permanent and non-permanent
membership categories. It is also our fervent hope and
desire to see that the Secretariat reflects the diversity
of its membership. In this regard, while it should
continue to recruit the best available candidates,
opportunities within the Secretariat must be made
available to small island countries on the basis of in-
country, rather than externally conducted, assessment
examinations.
As you are aware, this year the United Nations
family marked the tenth anniversary of the ethnic
15

genocide in Rwanda. The occasion called on the United
Nations to play a more proactive role towards ensuring
that such tragic events are never allowed to happen
again.
No more than four years ago, my own country,
Solomon Islands, experienced the hardship of a
conflict situation when tensions erupted between two
of the many ethnic groups in the country. In response,
Solomon Islands sought assistance from every possible
institution, including the Security Council. In this
regard, I am pleased to say that my region, through the
Pacific Islands Forum under its security mechanism as
enshrined in the Biketawa Declaration, responded to
that “911” call.
The Pacific Islands Forum regional security
mechanism is in harmony with the spirit of Chapter
VIII of the United Nations Charter. The Regional
Assistance Mission to Solomon Islands (RAMSI), led
by our bigger regional neighbour, Australia, strongly
supported by New Zealand and other Pacific Islands
Forum member countries, went beyond the mere
restoration of law and order and security. In a spirit of
Pacific cooperation and partnership between Solomon
Islands and Pacific Islands Forum member countries, a
long-term approach of strengthening the country’s
State institutions was set in place, thus allowing the
process of healing, reconstruction, rehabilitation and
nation-building to continue the course of unifying the
country and its less than half a million, but diverse,
inhabitants, who speak some 80 different local
languages.
The success of the Regional Assistance Mission
to Solomon Islands in promptly stabilizing the country
within a period of three months, collecting some 3,700
weapons without a shot being fired, presents a fine
example of the importance of regional cooperation in
resolving conflict situations. On this note, I wish to pay
tribute to all our Pacific neighbours and to the United
Nations Development Programme (UNDP), the
Commission for Human Rights, the World Health
Organization (WHO), the European Union (EU), the
Republic of China, Japan, the United Kingdom, the
International Red Cross and the civil society; they have
assisted and are continuing to assist in the process of
our country’s ongoing recovery and rehabilitation.
I must also underscore my belief and conviction
that in order for peace to be achieved it must be
desired; moreover, I would add, there must be a
workable mechanism to ensure its realization and
sustenance. In this regard, my Government is fully
convinced that the positive results of our partnership
with RAMSI could be sustained through our recently
adopted National Economic Recovery, Reform and
Development Plan (NERRDP), which provides a
blueprint for an integrated process of development and
nation-building for the common good of our people.
I am further convinced, that the Pacific Plan
recently adopted by the Pacific Islands Forum leaders
in Apia, Samoa, represents a regional road map for
cooperation that could complement national efforts
aimed at building an improved and secure livelihood
for the diverse people of the region. Through its
creation of stronger and deeper links between countries
in the region and resource-sharing, including
governance and aligning of policies, the Pacific Plan
could assist our countries to address challenges and
issues that sovereign member States may lack the
ability and capacity to address individually as a result
of our countries’ smallness and inherent limitations
caused by economies of scale.
Solomon Islands notes the positive developments
that have taken place in the peace process on
Bougainville. We recognize the important role played
by the United Nations in the peace process there and
would urge its continuing involvement to see the
process through. Solomon Islands, for its part, has
signed a number of bilateral agreements with Papua
New Guinea, which will support the good work that
has already been undertaken towards peace.
On the issue of Palestine, my delegation
subscribes to the view that the resolution of the Middle
East conflict can only be possible through negotiations.
It is in this spirit that we call upon all parties to abide
by the Quartet’s road map for peace, and we urge a halt
to all acts of aggression.
Turning to the global fight against terrorism, the
recent terrorist attacks, especially in Iraq, Indonesia,
and the Beslan school in southern Russia manifest the
continuing menace and evil of terrorism at large. We
have witnessed many innocent lives, including those of
women and children, being lost due to these senseless
terror attacks. My delegation offers its deepest
condolences to those who have lost loved ones during
these unforgivable incidents. Solomon Islands
condemns in the strongest possible terms such acts of
terror and fully support international efforts to combat
this scourge. In this regard, I wish to join others in
calling on the global community to support small
States to build their national capacities towards
ongoing efforts aimed at combating transnational
16

crimes, such as arms smuggling, drug trafficking,
people smuggling, money laundering and terrorism.
The United Nations Charter promotes the
economic and social progress of Member States,
especially those facing special development problems.
For a country recovering from a post-conflict situation,
Solomon Islands considers international frameworks
such as the Brussels Programme of Action for the
Least Developed Countries, and the Barbados
Programme of Action for Small Island Developing
States as vehicles for enhancing peace and achieving
the Millennium Development Goals. Solomon Islands
is a small island developing State and a least developed
country, where its development challenges are
multifaceted in nature. Unfortunately, the level of
international cooperation envisaged for the
Programmes either have not materialized or have been
minimal. Despite this, my Government is undertaking
reforms that include the appointment of a national
focal point for the Brussels Programme of Action.
Hence, we are hopeful that, with better coordination,
Solomon Islands can take full advantage of and
maximize all opportunities the Programme has to offer.
The issue of debt-servicing continues to present
challenges, and even obstacles, to the development
programmes of many poor developing States. Debt
burdens continue to divert attention in national budgets
away from the development of necessary
infrastructures and the delivery of basic and essential
social services. Solomon Islands therefore calls on the
international community to give greater attention to
debt issues.
Solomon Islands attaches much importance to the
Millennium Development Goals, and these have been
mainstreamed into our NERRDP. While we will use the
2005 high-level event mentioned in the Secretary
General’s 2004 report on the implementation of the
Millennium Development Goals to take stock of our
progress, we are confident that NERRDP can serve as a
road map for the medium to long-term implementation
of our commitments. NERRDP provides a useful
framework within which important issues, such as
economic and institutional reform, good governance,
upholding of democracy and its values of freedom, and
respect for the basic principles of human rights can be
nurtured and harnessed for the betterment and
improvement of the livelihood of our people and
society, including the sustenance of peace in our
country.
Solomon Islands would like to pay closer
attention to the emerging health threats it faces. In
particular, malaria remains the predominant cause of
death of among children in Solomon Islands. The lack
of data on HIV/AIDS presents a threat to the country
and has the potential of creating a devastating impact
on its economy and social structure. With the support
of WHO, the Global Fund to fight AIDS and Japan, we
are determined to put in place appropriate preventive
actions.
Solomon Islands, which is geographically
scattered across some 1,800 kilometres, comprising
almost 1,000 small islands and atolls, has an
agriculture-based economy that is dependent on the
environment. Sustainable management of resources is
essential for guaranteeing the security of future
generations.
The hurricanes that hit the southern United
States, the Bahamas, Grenada, Haiti and Jamaica in the
Caribbean in the recent past; cyclone Heita, which
devastated Niue in 2003; flooding in Fiji; and
continuous heavy rains in Solomon Islands all bring
home the stark reality of our world’s vulnerability to
natural disasters. We realize the great difficulty and
pain that smaller island developing States face in
mitigating the magnitude and impact of such disasters.
To this end, we extend our condolences and sympathy
for the loss of life and property caused by the recent
hurricanes in Grenada and Haiti and would urge the
international community to assist in relief efforts to
those who are affected.
Generally, Solomon Islands strongly feels that
more could be done by the international community
towards safeguarding our environment. Hence, we
acknowledge the partnership of the Global Fund in
assisting environmental programmes globally, and we
would encourage that the focus of further assistance
should extend to other sectors of sustainable
development, such as energy, water and sanitation.
My delegation has closely followed the review of
the Barbados Programme of Action and the
development of a Group of 77 strategy paper. While
negotiations are still ongoing, Solomon Islands, as a
member of the Alliance of Small Island States
(AOSIS), acknowledges that the strategy paper
strengthens the Barbados Programme and places it as
an action-oriented programme with which we can all
identify. We are hopeful the Mauritius meeting will
revitalize our efforts towards protecting the
environment and enhancing sustainable development.
17

Trade remains a significant source of economic
growth and development for many developing States.
Regionally, Pacific island countries have gradually
begun the process of regional integration. South-South
trade cooperation among Forum island countries
culminated in the entry into force of the Pacific Island
Countries Trade Agreement last year, and the
Melanesian Spearhead Group trade agreement is being
reviewed with a view to further broadening its scope
and its markets 10 years after its inception. The Pacific
members of the Africa, Caribbean and Pacific Group of
States are negotiating an economic partnership
agreement with the European Union in the framework
of the Cotonou Agreement. Those developments
manifest continuing preparations by small island
developing economies in the Pacific Islands Forum
region for gradual adaptation into the broader process
of the globalization of the world economy.
Solomon Islands notes that the eleventh session
of the United Nations Conference on Trade and
Development, convened in June this year in São Paulo,
built confidence and consensus on ongoing multilateral
trade negotiations. Solomon Islands supports that
process and urges making it more participatory and
inclusive so that no one is left behind, especially the
small and vulnerable island developing economies and
the least developed countries. We are mindful of the
need to recognize the inherent structural problems of
geographical size, isolation from markets and the
constraints resulting from a lack of supply-side
capacities and economies of scale, especially in the
case of small island developing States such as Solomon
Islands. However, as a member of the World Trade
Organization, we are pleased that the Doha round of
multilateral trade negotiations embraces a development
dimension, in particular the recognition of the principle
of special and differential treatment, in its work
programme on small island developing economies.
One of the principles of the United Nations
Charter is to open membership to all States that accept
their Charter obligations. The Republic of China on
Taiwan has registered its interest in being part of the
United Nations family. Solomon Islands once again
calls for the Republic of China to be made a full
Member of the United Nations. Solomon Islands
enjoys warm and cordial relations with the Republic of
China and is mindful of the threats facing the world
today. Threats such as severe acute respiratory
syndrome (SARS) are transnational and transborder in
nature and require the cooperation and engagement of
all countries of the world. To deny one country the
right to participate weakens global mechanisms and
jeopardizes the security of all.
The Republic of China on Taiwan is democratic,
and its vibrant economy is ranked seventeenth globally.
It has the third largest foreign exchange reserves. Its
development experience offers important lessons on
the need to embrace freedom, respect for the basic
principles of human rights, respect for freedom of the
press and the uninhibited functioning of democratic
institutions. The Republic of China’s ability and
capacity to contribute to strengthening the United
Nations should be seriously considered, especially at a
time when the Organization could do with all the help
it can receive.
Solomon Islands calls upon the Assembly to find
a process that will allow the Republic of China on
Taiwan to become a full and equal Member of the
United Nations. The Pacific Islands Forum has a
mechanism that engages both Chinas in our dialogue
process, and we have continuously benefited from that
rich interaction.
To conclude, I call upon the Assembly to get real
and confront the increasingly varied and complex
challenges we face today. The purpose and the role of
the United Nations are ultimately to create a peaceful,
just and prosperous world that offers hope to all. That
requires making the Organization flexible, innovative
and responsive to ever-changing global demands. Thus,
the onus is on us to make bold and tough decisions that
breathe new life into our Organization.